DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the non-provisional application filed on 08/06/2019.  Claims 1-20 are pending.  Claims 1, 7, and 17 are independent.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nobles et al. (US Pub. No.: 2002/0045908).
Regarding claims 1-6, Nobles discloses an apparatus for suturing a puncture in a blood vessel, comprising: a body (132, Fig. 2); a tissue locating assembly (combination of 28 and 32, Figs. 2 and 4C) associated with the body and being movable between a pre-deployed position (Fig. 34) and a deployed position (Fig. 4C), the tissue locating assembly comprising: a first tissue locating member (28, Fig. 2); and a second tissue locating member (30, Fig. 2), wherein in the deployed position the first tissue locating member and the second tissue locating member orientate the body at a non-perpendicular angle with respect to an axis of the blood vessel into which the apparatus is deployed with the first tissue locating member being positioned longitudinally along an inside of a wall of the blood vessel (Fig. 4C, both 28 and 30 orientate the body at a non-perpendicular angle with respect to an axis of the blood vessel); and a first needle (136 on the 28 side, Fig. 2) configured to penetrate tissue, the first needle being fully capable to be withdrawn proximally from the tissue locating assembly and into the body following tissue penetration to draw a suture, disposed distal the puncture with the tissue locating assembly in the deployed position, proximally into the body (Figs. 2, 36, and 37); wherein the first tissue locating member and the second tissue locating member are independently deployed (Para. [0367], independent actuation of the arms); wherein the second tissue locating member is positioned longitudinally along the inside of the wall of the blood vessel (Fig. 4C); wherein the first tissue locating member is inclined less than 90 degrees to the longitudinal axis of the body in the deployed position (see Figure below, the first tissue locating member is inclined less than 90 degrees to the longitudinal axis of the body at the indicated portion of the first tissue locating member in the deployed position); wherein second tissue locating member is inclined more than 90 degrees to the longitudinal axis of the body in the deployed position (see Figure below, the second tissue locating member is inclined more than 90 degrees to the longitudinal axis of the body at the indicated portion of the second tissue locating member in the deployed position); and a second needle (another 136 on the 30 side).

    PNG
    media_image1.png
    386
    592
    media_image1.png
    Greyscale

Regarding claims 7-16, Nobles discloses an apparatus for suturing a puncture in a blood vessel, comprising: an elongate body (132, Fig. 2); a tissue locating assembly (combination of 28 and 32, Figs. 2 and 4C) having a pre-deployed position (Fig. 34) and a deployed position (Fig. 4C), the tissue locating assembly comprising: a first tissue locating member (28, Fig. 2) extending radially outwardly in a first direction transverse to a longitudinal axis of the elongate body; and a second tissue locating member (30, Fig. 2) extending radially outwardly in a second direction transverse to the longitudinal axis of the elongate body, the second tissue locating member being on an opposite side of the longitudinal axis from the first tissue locating member (Fig. 4C), wherein in the deployed position the first tissue locating member and the second tissue locating member orientate the body at a non-perpendicular angle with respect to an axis of the blood vessel into which the tissue locating assembly is deployed (Fig. 4C); a first needle (136 on the 28 side, Fig. 2) configured to be moved proximally through tissue and proximally away from the tissue locating assembly and in to the body to draw a suture, disposed distal the puncture with the tissue locating assembly in the deployed position, proximally into the body (Figs. 2, 36, and 37) ; and an actuation assembly  (50, Figs. 2 and 34-37) slidable with respect to the elongate body and configured to move the first tissue locating member to transition between the pre-deployed position and the deployed position (Figs. 34-37); wherein the first tissue locating member and the second tissue locating member are independently deployable (Para. [0367], independent actuation of the arms); wherein the second tissue locating member is positioned longitudinally along the inside of the wall of the blood vessel (Fig. 4C); wherein the first tissue locating member is inclined less than 90 degrees to the longitudinal axis of the body in the deployed position (see Figure above, the first tissue locating member is inclined less than 90 degrees to the longitudinal axis of the body at the indicated portion of the first tissue locating member in the deployed position); wherein second tissue locating member is inclined more than 90 degrees to the longitudinal axis of the body in the deployed position (see Figure above, the second tissue locating member is inclined more than 90 degrees to the longitudinal axis of the body at the indicated portion of the second tissue locating member in the deployed position); wherein the first direction of the first tissue locating member positions the first tissue locating member at a first angle with respect to the longitudinal axis and the second direction of the second tissue locating member positions second tissue locating member at a second angle with respect to the longitudinal axis (see Figure below, first angle the indicated portion of the first tissue locating member; second angle at the indicated portion of the second tissue locating member), the second angle being shallower than the first angle (see Figure below); wherein the first direction of the first tissue locating member positions the first tissue locating member at an acute angle with respect to the longitudinal axis (see Figure above); wherein the second direction of the second tissue locating member positions the second tissue locating member at an obtuse angle with respect to the longitudinal axis (see Figure above); wherein the first tissue locating member pivots with respect to the second tissue locating member when transitioning between the pre-deployed position and the deployed position (Figs. 2 and 34-37); wherein the first tissue locating member and the second tissue locating member are asymmetrical (Para. [0142], arms 28 and 30 extend in an asymmetric configuration).

    PNG
    media_image2.png
    387
    586
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 17 -20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobles et al. (US Pub. No.: 2002/0045908) in view of Gordon (US Pat. No.: 5,364,408).
Regarding claims 17-20, Nobles discloses an apparatus for suturing a puncture in a blood vessel, comprising: an elongate body (132, Fig. 2); a first needle and a second needle (needles 136, Figs. 2); a tissue locating assembly (combination of 28 and 32, Figs. 2 and 4C) having a pre-deployed position (Fig. 34) and a deployed position (Fig. 4), the tissue locating assembly orientating the body at a non-perpendicular angle with respect to an axis of the blood vessel into which the tissue locating assembly is deployed (Figs. 2 and 4), the tissue locating assembly accommodating for movement of the first needle and the second needle and withdrawal of a suture, disposed distal the puncture with the tissue locating assembly in the deployed position, proximally into the body (Figs. 34-37), the tissue locating assembly comprising: a first tissue locating member (28, Fig. 2) extending radially outwardly at an acute angle with respect to a longitudinal axis of the elongate body in the deployed position (see Figure below, the first tissue locating member extends radially outwardly at an acute angle with respect to a longitudinal axis of the elongate body in the deployed position at the indicated portion of the first tissue locating member); and a second tissue locating member (30, Fig. 2) extending radially outwardly at an obtuse angle with respect to the longitudinal axis of the elongate body in the deployed position (see Figure below, the second tissue locating member extends radially outwardly at an obtuse angle with respect to the longitudinal axis of the elongate body in the deployed position at the indicated portion of the second tissue locating member), the second tissue locating member being on an opposite side of the longitudinal axis from the first locating member (Fig. 4); and an actuation assembly (50, Figs 2 and 34-37) slidable with respect to the elongate body and configured to move the first tissue locating member to transition between the pre-deployed position and the deployed position; wherein in the deployed position the first tissue locating member is positioned longitudinally along an inside of a wall of the blood vessel (Fig. 4); wherein the first tissue locating member and the second tissue locating member are asymmetrical (Para. [0142], arms 28 and 30 extend in an asymmetric configuration); wherein the first tissue locating member transitions between the pre-deployed position the deployed position differently from the second tissue locating member (Para. [0142], he first tissue locating member transitions between the pre-deployed position the deployed position differently from the second tissue locating member because 28 and 30 extend in an asymmetric configuration).  However, Nobles does not disclose that each of the first tissue locating member and the second tissue locating member rotating about different rotational centers to transition between the pre-deployed position and the deployed position.

    PNG
    media_image1.png
    386
    592
    media_image1.png
    Greyscale

Gordon teaches, in the same field of endeavor (suturing apparatus), a first tissue locating member (one guiding track, 10, Figs. 1C-1D) and a second tissue locating member (another guiding track, 10, Figs. 1C-1D) each rotating about different rotational centers to transition between a pre-deployed position and a deployed position (Figs. 1A-1C).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Nobles to include each of the first tissue locating member and the second tissue locating member rotating about different rotational centers to transition between the pre-deployed position and the deployed position as taught by Gordon in order to obtain the advantage of having less interference between the two arms at the point of rotation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020049453 A1	Nobles, Anthony A.  et al. discloses a suturing apparatus comprising two tissue locating member and two needles.
US 20030167063 A1	Kerr, Stephen discloses a suturing apparatus with two needles
US 20040122449 A1	Modesitt, D. Bruce  et al. discloses a suturing apparatus with a foot pivots about the body of the suturing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                          /JING RUI OU/Primary Examiner, Art Unit 3771